BERDON, J.,
concurring. Although I have some reservation with identifying the error on the part of the attorney as a “scrivener’s error” in this case, I concur in the result reached by the majority. More specifically, I agree that Connecticut Junior Republic v. Sharon Hospital, 188 Conn. 1, 448 A.2d 190 (1982), should be overruled. Justice Peters’ dissent in Connecticut Junior Republic, as joined by Justice Shea, points out that the opponent of a will should be allowed “to introduce extrinsic evidence of the error of a scrivener, and [that] . . . proof of such an extrinsic error [must] be established by clear and convincing evidence.” Id., 26-27. Although “antiquity does not automatically disqualify *378common law precedents”; id., 23 (Peters, J., dissenting); our law should serve modem needs.